Citation Nr: 0336162	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-04 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased rating for a ligament injury 
to the left knee, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1971.  The veteran also had a subsequent period of 
service with a reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision of the 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
things, granted the veteran an increased, 30 percent, rating 
for a ligament injury to the left knee, denied the claims for 
ratings in excess of 10 percent for service connected left 
knee arthritis and left hip scar, and denied the claim for a 
TDIU.  This matter also comes before the Board on appeal from 
a May 2001 rating decision which, among other things, denied 
a claim of entitlement to service connection for a low back 
disorder.  At the October 2002 personal hearing, the veteran 
then withdrew his claim for a rating in excess of 10 percent 
for his service-connected left hip scar.  38 C.F.R. 
§ 20.204(b) (2003) (a substantive appeal may be withdrawn at 
any time before the Board promulgates a decision).  
Accordingly, the only issues on appeal are as stated on the 
cover page of this remand.


REMAND

Initially, the Board notes that the recently enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), includes notification provisions that 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claims.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which, part, if any VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).

However, a review of the record on appeal shows that the 
veteran was not provided adequate notification of the VCAA 
and the effect it had on the current claims.  While a review 
of the record on appeal shows April 2001 and September 2002 
VCAA letters, these letters only discussed the criteria for 
establishing a claim for service connection, not higher 
evaluations and TDIU, and failed to adequately notify the 
veteran as to who would be responsible for obtaining 
evidence.  Moreover, in Disabled Am. Veterans v. Principi, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV), the United States Court 
of Appeals for the Federal Circuit (hereinafter, "Federal 
Circuit") invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002) and 
thereby foreclosed the Board's ability to remedy an RO's 
failure to provide the veteran with adequate VCAA notice.  
Therefore, a remand is required for the RO to undertake all 
necessary actions to insure that the veteran is provided 
adequate notice as provided by 38 U.S.C.A. § 5103(a) (West 
2002).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this regard, the Board notes that in Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) (PVA), the Federal Circuit also 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in DAV.  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify letter is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one year period provided for response.  Therefore, since this 
case is being remanded to cure a procedural defect, the RO 
must take this opportunity to inform the veteran that a full 
year is allowed to respond to a VCAA notice letter and not 30 
days as previously notified in the September 2002 VCAA 
letter.

Next, the Board notes that the VCAA requires the RO to obtain 
and associate with the record all adequately identified 
records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  In this 
regard, a review of the record on appeal shows that the 
veteran, in August 2001, was awarded Social Security 
Administration disability.  Additionally, a review of the 
record on appeal shows the veteran reported and/or the record 
shows that he received his healthcare treatment from the 
following providers: Edward B. Angulo, M.D., of the Pain 
Management Center; Whelling Hospital; Dante A. Marra, M.D.; 
the Oakland VA medical center; the Highland Drive VA medical 
center; the University Drive VA medical center; Ohio Valley 
Medical Center; R.S. Glass, M.D.; James W. Fordyce, D.O.; Dr. 
Midcap of Urgent Care of Wheeling; Edger L. Barrett, M.D.; 
and Hanger Orthopedics.  The record on appeal shows that the 
veteran worked for the Department of Defense prior to his 
disability retirement and served with a reserve component 
(i.e., HSC 463rd Eng Bn, Detachment 2, St. Rte 7, Bellaire, 
Ohio).  Furthermore, the Board notes that a review of the 
record on appeal shows that the veteran applied for VA 
vocational rehabilitation.  However, while a review of the 
record on appeal shows that the RO obtain the veteran's 
service and reserve component medical records and some of his 
VA treatment records and the claimant filled some of his 
treatment records from his private physicians, it does not 
show that the RO requested all of his records from all of the 
above sources.  Therefore, on remand, the RO should do so.  
Id.

As to the veteran's service connected arthritis of the left 
knee, on remand, another orthopedic examination is required 
because the February 2002 VA examiner failed to take into 
account the degree of functional loss caused by his pain.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain, weakness, etc.); 38 U.S.C.A. § 5103A(d) (West 2002) 
(the VCAA requires that VA provide a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim).

In addition, the Board notes that a review of the record on 
appeal shows that the veteran repeatedly claimed that his 
service connected left knee disorder interferes with his 
ability to obtain and maintain employment.  Therefore, on 
remand, the RO should also consider whether the severity of 
the veteran's service connected left knee ligament injury 
meets the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2003).

As to the veteran's claim for a TDIU, the Board notes that 
the ultimate question before the Board is whether, because of 
his service-connected disorders, he is incapable of 
performing the physical and mental acts required by 
employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003); 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Therefore, on 
remand, the veteran needs to be scheduled for a social and 
industrial survey to obtain medical opinion evidence as to 
whether his service connected disabilities preclude him from 
securing or following a substantially gainful occupation.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2003).  

As the veteran's claim of entitlement to service connection 
for a low back disorder, while VA already obtained an opinion 
as to the relationship between his current low back disorder 
and his service connected knee disabilities (see VA 
examination dated in February 2001), no such opinion was 
obtained as to the relationship, if any, between current low 
back disorder and military service (see 38 C.F.R. §§ 3.303, 
3.310 (2003); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there); Allen v. 
Brown, 7 Vet. App. 439 (1994) (en banc) (" . . . pursuant to 
§ 1110 and §  3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing  
prior to the aggravation."); Moray v. Brown, 5 Vet. App. 211 
(1993) (lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions)).  Neither did 
the February 2002 VA examiner have at his disposal copies of 
all of the records that this remand has asked the RO to 
obtain.  Therefore, because governing regulations provide 
that VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment, 
another low back disorder examination is required (see Green 
v. Derwinski, 1 Vet. App. 121 (1991); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.326 (2003)).

Lastly, the Board notes that the veteran, in the April 2002 
VA Form 9, expressed disagreed with the RO's May 2001 rating 
decision that granted service connection for left hip and 
right knee arthritis and rated the disabilities as 10 percent 
disabling, effective from July 11, 2000.  Tellingly, the 
Court has indicated that referral to the RO of issues with 
which the veteran disagrees does not suffice.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Rather, a remand is required.  
Id.  Consequently, these rating issues are also remanded to 
the issuance of a statement of the case.  See 38 C.F.R. 
§ 19.29 (2003).

In light of the case law, which the Board is legally 
obligated to follow, this appeal is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio and PVA, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notification 
includes, but is not limited to, sending 
the veteran a letter notifying him that 
he has one year to submit pertinent 
evidence needed to substantiate his 
claims.  The date of mailing the veteran 
the letter begins the one year period.  
Inform the veteran that the RO will hold 
the case in abeyance until the one year 
period has elapsed, or until he waives in 
writing the remaining term.  Inform him 
that submitting additional evidence is 
insufficient to waive the one year 
waiting period.  Further, regardless of 
whether the veteran submits additional 
evidence or argument in support of his 
claims, if he desires to expedite Board 
review of his claims, he must waive in 
writing any remaining response time.  
PVA.

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
verify all of the veteran's dates of 
service with his reserve component, 
including all dated of inactive duty for 
training and active duty for training.

3.  The RO should obtain and associate 
with the record on appeal the veteran's 
VA vocational rehabilitation file.

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

5.  The RO should ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of all VA and non-VA health care 
providers that have treated him for his 
low back disorder since his separation 
from military service and for his service 
connected disabilities since January 
2000.  The RO should also inform the 
veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if the appellant identifies the 
custodians thereof.  Obtain all records 
identified by the veteran that have not 
already been associated with the record 
on appeal, including all of his medical 
records from the following locations: 
Edward B. Angulo, M.D., of the Pain 
Management Center; Whelling Hospital; 
Dante A. Marra, M.D.; the Oakland VA 
medical center; the Highland Drive VA 
medical center; the University Drive VA 
medical center; Ohio Valley Medical 
Center; R.S. Glass, M.D.; James W. 
Fordyce, D.O.; Dr. Midcap of Urgent Care 
of Wheeling; Edger L. Barrett, M.D.; 
Hanger Orthopedics; the Department of 
Defense; and his reserve component (i.e., 
HSC 463 Eng Bn, Detachment 2, St. Rte 7, 
Bellaire, Ohio).  The aid of the veteran 
in securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

6.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA orthopedic examination.  
The claims folder is to be made available 
to the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies, including x-rays, as 
deemed appropriate by the orthopedist, 
should be accomplished and all clinical 
findings should be reported in detail.  
Based on a review of the claims folder 
and the examination, the orthopedist is 
asked to answer the following questions:

A.  As to the left knee arthritis:

i.  The orthopedist is requested to 
comment on the objective 
manifestations of any left knee 
disorder present.  

ii.  The orthopedist is requested to 
specify whether there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination associated 
with the left knee.  

iii.  The orthopedist is asked to 
specify whether, and to what extent, 
if any, the veteran experiences 
functional loss due to painful left 
knee motion or weakness, and/or any 
of the other symptoms noted above 
with repeated joint use, and during 
symptom flare-ups.  To the extent 
possible, the orthopedist should 
express such functional loss in 
terms of degrees of limited joint 
motion, or joint weakness.

iv.  The orthopedist is next 
requested to address the following 
questions: 
a.  Does the veteran's left 
knee disorder, when taking into 
account pain, fatigue, and 
flare-ups etc., cause flexion 
to be limited to 15 degrees, OR 
flexion to be limited to 30 
degrees, OR flexion to be 
limited to 45 degrees, OR 
flexion to be limited to 60 
degrees.  
b.  Does the veteran's left 
knee disorder, when taking into 
account pain, fatigue, and 
flare-ups, etc., cause 
extension to be limited to 45 
degrees, OR extension to be 
limited to 35 degrees, OR 
extension to be limited to 20 
degrees, OR extension to be 
limited to 15 degrees, OR 
extension to be limited to 10 
degrees, OR extension to be 
limited to 5 degrees.

B.  As to the left knee ligament 
instability:

i.  Does the veteran suffer from 
either subluxation or lateral 
instability of the left knee which 
should be characterized as being 
more disabling than severe.

C.  As to the low back disorder:

i.  Does the veteran suffer from a 
low back disorder and, if he does, 
what is the diagnosis? 

ii.  Is it at least as likely as not 
that any current low back disorder 
was caused OR aggravated by military 
service 

iii.  Is it at least as likely as 
not that any current low back 
disorder was caused OR aggravated by 
an already service connected 
disability?

iv.  If the low back disorders 
include arthritis, verified by x-
ray, is it at least as likely as not 
that the arthritis manifested itself 
to a compensable degree within one 
year after the veteran's separation 
from military service?

Note:  The opinions provided by the VA 
examiner should be reconciled with the 
February 2001 VA examiners opinion and 
the October 2002 opinion provided by 
Edwin B. Angulo.

D.  As to the claim for a TDIU:

i.  The orthopedist should state 
whether the veteran's service 
connected orthopedic disabilities 
render him incapable of performing 
the physical and mental acts 
required by employment?

7.  After associating all evidence 
obtained in connection with the above 
development (to the extent possible), the 
veteran should be afforded a VA social 
and industrial survey to assess his 
employment history and day-to-day 
functioning.  A written copy of the 
report should be inserted into the claims 
folder.

8.  After the development requested above 
has been completed, the RO should review 
the examination reports to ensure that 
they are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

9.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues.  In doing 
so, the RO should readjudicate the 
veteran's claims taking into account 
considerations identified in, among other 
things, DeLuca, supra.  The RO should 
also consider whether the severity of the 
veteran's service connected left knee 
ligament injury meets the criteria for 
submission for extra-schedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1).  If any of the benefits 
sought on appeal remain adverse, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decisions.  They should then be afforded 
an applicable time to respond.

10.  The RO should issue a statement of 
the case with respect to the May 2001 
rating decision that granted service 
connection for left hip and right knee 
arthritis and rated the disabilities as 
10 percent disabling, effective from 
July 11, 2000.  If, and only if, the 
veteran files a timely substantive appeal 
as to either issue, should that issue be 
returned for review by the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


